THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   The State, Respondent,

   v.

   Steven Louis Barnes, Petitioner.

   Appellate Case No. 2020-001230




ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Edgefield County
        Diane Schafer Goodstein, Circuit Court Judge


                   Opinion No. 28081
    Submitted December 10, 2021 – Filed February 2, 2022


                AFFIRMED AS MODIFIED


   Appellate Defender Kathrine Haggard Hudgins, of
   Columbia, for Petitioner.

   Attorney General Alan McCrory Wilson and Assistant
   Attorney General Mark Reynolds Farthing, both of
   Columbia; and Solicitor Samuel R. Hubbard III, of
   Lexington, all for Respondent.



                              35
PER CURIAM: Steven Barnes killed Samuel Sturrup on September 3, 2001. In
2010, a jury convicted Barnes of murder and sentenced him to death. In 2014, this
Court reversed his convictions. State v. Barnes, 407 S.C. 27, 753 S.E.2d 545 (2014).
On remand, the State continued to seek the death penalty. See State v. Barnes, 413
S.C. 1, 3, 774 S.E.2d 454, 455 (2015) (Barnes II) (considering an interlocutory
petition as to Barnes' right to counsel). Eventually, however, the State dismissed the
death notice and set his case for trial. Barnes filed a pre-trial motion to dismiss,
alleging his right to a speedy trial was violated. The trial court denied the motion.
A jury convicted Barnes of murder again in 2017, and the trial court sentenced him
to life in prison.

In a thorough opinion, the court of appeals affirmed the trial court's denial of Barnes'
speedy trial motion. State v. Barnes, 431 S.C. 66, 91, 846 S.E.2d 389, 402 (Ct. App.
2020) (Barnes III). The court of appeals conducted a lengthy analysis of the factors
the Supreme Court of the United States identified for consideration of a speedy trial
claim in Barker v. Wingo, 407 U.S. 514, 530-32, 92 S. Ct. 2182, 2192-93, 33 L. Ed.
2d 101, 117-18 (1972), and which this Court repeatedly uses to analyze claims of a
speedy trial violation, see, e.g., State v. Hunsberger, 418 S.C. 335, 343, 794 S.E.2d
368, 372 (2016) (discussing the four Barker factors); State v. Foster, 260 S.C. 511,
513-14, 197 S.E.2d 280, 281 (1973) (same). Barnes III, 431 S.C. at 80-91, 846
S.E.2d at 396-402. While we agree with the court of appeals' analysis and ultimate
decision to affirm, we grant certiorari to address one narrow point in the court of
appeals' discussion of the second factor—the reason for the delay. We dispense with
briefing and affirm as modified.

Analyzing the second factor, courts evaluate the reason for each specific period of
delay and determine whether the reason weighs against the State, should be
considered as "neutral" or "valid," or weighs against the defendant. See Hunsberger,
418 S.C. at 346, 794 S.E.2d at 374 (explaining "justifications for delay in trying a
defendant are weighted differently: (1) a deliberate attempt to delay trial as a means
to hamper the defense weighs heavily against the State; (2) negligence or
overcrowded dockets weigh less heavily against the State, but are ultimately its
responsibility; (3) a valid reason, such as a missing witness, justifies an appropriate
delay; and (4) delays occasioned by the accused weigh against him" (citation
omitted)); see also Barker, 407 U.S. at 531, 92 S. Ct. at 2192, 33 L. Ed. 2d at 117
(explaining "different weights should be assigned to different reasons. A deliberate
attempt to delay . . . should be weighted heavily against the government. A more
neutral reason . . . should be weighted less heavily but nevertheless should be

                                          36
considered . . . . Finally, a valid reason . . . should serve to justify appropriate delay"
(footnote omitted)).

In this case, we focus solely on one specific period of delay the court of appeals
weighed against Barnes. One of Barnes' two attorneys—William McGuire—was
given an order of protection by this Court from December 2015 until December 2016
due to his ongoing participation in another high-profile criminal trial.1 Evaluating
the reason for this specific period of delay, the court of appeals stated,

             Therefore, despite being prepared for trial, the State could
             not proceed with Barnes's trial because Barnes chose to
             continue retention of counsel who he knew was subject to
             an order of protection. While we acknowledge that Barnes
             was entitled to retain counsel of his choice, this decision
             and the resulting delay cannot be properly attributed to the
             State. Consequently, the delay cannot be characterized as
             neutral and must be attributed to Barnes.

Barnes III, 431 S.C. at 86, 846 S.E.2d at 399.

While we agree with the court of appeals that this period of delay should not be
attributed to the State, we do not agree it "must be attributed to Barnes." McGuire
did not fail to act on Barnes' behalf;2 rather, he was under an order of protection that


1
  The "high-profile" case was United States v. Dylann Storm Roof, 2:15-CR-472-
RMG (D.S.C. July 22, 2015), in which the United States tried the defendant under
the Federal Death Penalty Act in December 2016 for the June 2015 murders of nine
members of the historic Emanuel African Methodist Episcopal Church in
Charleston, commonly referred to as "Mother Emanuel." See United States v. Roof,
10 F.4th 314 (4th Cir. 2021). The dates of the order of protection extended from the
remand date in Barnes II to the day after the Roof trial ended in United States District
Court.
2
  The Supreme Court has weighed delays caused by a defendant's counsel against
the defendant based on the reasoning "the attorney is the [defendant's] agent when
acting, or failing to act, in furtherance of the litigation." Vermont v. Brillon, 556
U.S. 81, 91-92, 129 S. Ct. 1283, 1290-91, 173 L. Ed. 2d 231, 1240 (2009) (alteration
                                            37
authorized him to focus on his representation of another client, presumably so the
other client's case could be brought to trial in a timely manner. Additionally, during
this period the State was still seeking the death penalty against Barnes. The State
did not withdraw its notice of intent to seek the death penalty until July 2017. Barnes
was entitled to keep his lawyer, even though doing so delayed his trial. This specific
period of delay should be weighed as neutral or valid.

This does not change the outcome of the speedy trial analysis. We affirm the court
of appeals' decision as modified.

AFFIRMED AS MODIFIED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




in original) (quoting Coleman v. Thompson, 501 U.S. 722, 753, 111 S. Ct. 2546,
2566-67, 115 L. Ed. 2d 640, 671 (1991)).


                                          38